TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-11-00180-CV


Patrick McMorrow and Gail McMorrow, Appellants

v.

Branch Banking and Trust Company, et. al., Appellees




FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 26TH JUDICIAL DISTRICT
NO. 10-1301-C26, HONORABLE JAMES E. MORGAN, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		After appellee Branch Banking & Trust Company filed a motion to dismiss their
appeal for want of subject-matter jurisdiction and for sanctions, Patrick and Gail McMorrow filed
what is in substance a motion to voluntarily dismiss their appeal, advising that they "have reached
an agreement outside this court."  Branch Banking & Trust has not opposed the McMorrows'
motion.  We grant the McMorrows' motion and dismiss the appeal, see Tex. R. App. P. 42.1(a)(1),
dismiss Branch Banking & Trust's dismissal motion as moot, (1) and deny its motion for sanctions.

						__________________________________________
						Bob Pemberton, Justice
Before Justices Puryear, Pemberton and Rose
Dismissed
Filed:   May 26, 2011
1.   We likewise dismiss as moot Branch Banking & Trust's request to accelerate this appeal.